DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 15 recite “a position mode” and “an energy density mode” of the laser ablation system, but these modes are not clearly defined in the specification.  While there is an inverse relationship between the energy density and the area of the beam, it is not clear what values of these (or other) parameters constitute “an energy density mode” or a “position mode” as required by the claims, so the limitations of the claims are not clear.
Claims 2-3, 5-6, 8-9, 11-14, 16 and 18-20 are rejected only for their dependence on claims 1, 7 and 15.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loboda (WO 2014/169394 A1) in view of Bayer (US 20080084612 A1) and in further view of Grasser (FR 3005753 A1).
Regarding claim 1, Loboda teaches an ablation system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,
The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]).
Loboda does not teach that the homogenizing optics include a first and second homogenizer, the first homogenizer having a different microlens array type than the second homogenizer, a homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a size of the laser beam, a change in the size of the beam changing the fluence thereof, and a control system communicatively coupled with the homogenizing optics adjustment device, the control system configured to cause the homogenizing optics adjustment device to adjust the position of at least one of the first homogenizer or the second homogenizer according to at least a position mode and an energy density mode of the ablation system.
Bayer teaches a laser homogenizing apparatus (fig. 1) comprising a first and second homogenizer (lens arrays 4 and 5) having different lens array types (lens array 4 is convex, lens array 5 is concave), and a homogenizing optics adjustment device (positioning means, [0007]) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the size (and therefore fluence) of the laser beam (changing size of illuminated region, [0006]), that is to adjust the position of the at least one of the first homogenizer and the second homogenizer according to a position mode and an energy density mode (that is adjusting the beam to have either a relatively high area and low energy density, which the current specification describes as a “position mode”, or the opposite which is described as an “energy density mode”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Bayer in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Bayer, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Loboda and Bayer do not teach a control system coupled with the homogenizing optics adjustment device, the control system adjusting the positions of the homogenizers.
Grasser teaches an optical homogenizer having multiple moving parts (lens matrices 3,4) and a control means (controllable actuating means 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda and Bayer to have a control means for adjusting the homogenizer positions, based on the teaching of Grasser that this allows simple and precise adjustment of the relative homogenizer position to adjust the beam size to a desired level with no unexpected result.
Regarding claim 2, Bayer teaches that the beam size is adjustable (by moving the lens arrays) to any size in a range including a minimum beam size and a maximum beam size (implicitly the lens arrays can be continuously moved to make any beam area within a certain range determined by the range of positions available for the lens arrays).
Regarding claim 3, Bayer teaches that the position of the first homogenizer is adjustable (positioning means for moving first substrate, [0007]).
Regarding claim 5, Loboda teaches that the ablation system is incorporated within a laser-ablation based analytical system including a spectrometer (mass analyzer, [0101]), the spectrometer configured  to receive and analyze the ablated material.
Regarding claim 6, Bayer teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase a cross sectional area of the laser beam and concordantly decrease the fluence thereof (adjusting size of illuminated region, [0006]; increasing area of beam implicitly decreases fluence, i.e. power per unit area).
Regarding claim 7, Loboda teaches an ablation system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,
The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]).
Loboda does not teach that the homogenizing optics include a first and second homogenizer, the first homogenizer having a different microlens array type than the second homogenizer, a homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a cross-section of the laser beam, and a control system communicatively coupled with the homogenizing optics adjustment device, the control system configured to cause the homogenizing optics adjustment device to adjust the position of at least one of the first homogenizer or the second homogenizer according to at least a position mode and an energy density mode of the ablation system.
Bayer teaches a laser homogenizing apparatus (fig. 1) comprising a first and second homogenizer (lens arrays 4 and 5) having different lens array types (lens array 4 is convex, lens array 5 is concave), and a homogenizing optics adjustment device (positioning means, [0007]) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the cross-section of the laser beam (changing size of illuminated region, [0006]), that is to adjust the position of the at least one of the first homogenizer and the second homogenizer according to a position mode and an energy density mode (that is adjusting the beam to have either a relatively high area and low energy density or vice versa).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Bayer in order to adjustably control the beam cross-section while maintaining good homogeneity as described by Bayer, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Loboda and Bayer do not teach a control system coupled with the homogenizing optics adjustment device, the control system adjusting the positions of the homogenizers.
Grasser teaches an optical homogenizer having multiple moving parts (lens matrices 3,4) and a control means (controllable actuating means 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda and Bayer to have a control means for adjusting the homogenizer positions, based on the teaching of Grasser that this allows simple and precise adjustment of the relative homogenizer position to adjust the beam size to a desired level with no unexpected result.
Regarding claim 8, Bayer teaches that the beam size is adjustable (by moving the lens arrays) to any size in a range including a minimum beam size and a maximum beam size (implicitly the lens arrays can be continuously moved to make any beam area within a certain range determined by the range of positions available for the lens arrays).
Regarding claim 9, Bayer teaches that the position of the first homogenizer is adjustable (positioning means for moving first substrate, [0007]).
Regarding claims 11-12, Loboda teaches that the ablation system is incorporated within a laser-ablation based analytical system including a spectrometer (mass analyzer, [0101]), the spectrometer configured  to receive and analyze the ablated material.
Regarding claims 13-14, Bayer teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase or decrease a cross sectional area of the laser beam and concordantly decrease or increase the fluence thereof (adjusting size of illuminated region, [0006]; increasing area of beam implicitly decreases fluence, i.e. power per unit area, and vice versa).
Regarding claim 15, Loboda teaches a laser ablation-based analytical system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,
The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]); and
A spectrometer (mass analyzer, [0101]) configured to receive and analyze the ablated material.
Loboda does not teach that the homogenizing optics include a first and second homogenizer, the first homogenizer having a different microlens array type than the second homogenizer, a motorized homogenizing optics adjustment device carrying the homogenizing optics, the motorized homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a size of the laser beam, and a control system communicatively coupled with the homogenizing optics adjustment device, the control system configured to cause the homogenizing optics adjustment device to adjust the position of at least one of the first homogenizer or the second homogenizer according to at least a position mode and an energy density mode of the ablation system.
Bayer teaches a laser homogenizing apparatus (fig. 1) comprising a first and second homogenizer (lens arrays 4 and 5) having different lens array types (lens array 4 is convex, lens array 5 is concave), and a motorized homogenizing optics adjustment device (positioning means, including stepper motor, [0007]) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the size of the laser beam (changing size of illuminated region, [0006]), that is to adjust the position of the at least one of the first homogenizer and the second homogenizer according to a position mode and an energy density mode (that is adjusting the beam to have either a relatively high area and low energy density or vice versa).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Bayer in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Bayer, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Loboda and Bayer do not teach a control system coupled with the homogenizing optics adjustment device, the control system adjusting the positions of the homogenizers.
Grasser teaches an optical homogenizer having multiple moving parts (lens matrices 3,4) and a control means (controllable actuating means 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda and Bayer to have a control means for adjusting the homogenizer positions, based on the teaching of Grasser that this allows simple and precise adjustment of the relative homogenizer position to adjust the beam size to a desired level with no unexpected result.
Regarding claim 16, Bayer teaches that the beam size is adjustable (by moving the lens arrays) to any size in a range including a minimum beam size and a maximum beam size (implicitly the lens arrays can be continuously moved to make any beam area within a certain range determined by the range of positions available for the lens arrays).
Regarding claims 19-20, Bayer teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase or decrease a cross sectional area of the laser beam and concordantly decrease or increase the fluence thereof (adjusting size of illuminated region, [0006]; increasing area of beam implicitly decreases fluence, i.e. power per unit area, and vice versa).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loboda in view of Bayer and Grasser and in further view of Hwang (KR 101913564 B1).
Regarding claim 18, Loboda, Bayer and Grasser teach all the limitations of claim 15 as described above.  Loboda, Bayer and Grasser do not teach that the microlens array type of one of the first or second homogenizer comprises a square microlens array or a fly’s eye microlens array.
Hwang teaches a beam homogenizer having a square microlens array (p. 6 paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda, Bayer and Grasser by making the microlens arrays of Bayer square in shape as taught by Hwang, as a matter of selecting a simple symmetrical shape for the array which is taught to be appropriate for beam homogenizing optics by Hwang, with no unexpected result.
Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Grasser is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Grasser is concerned with the particular problem of controlling the size of a laser beam by adjusting the relative position of two optical homogenizers, and would suggest to one of ordinary skill in the art that a control system for controllably adjusting the position of one or both homogenizers would allow easy adjustment of the beam size with no unexpected result. (Also, Grasser is cited only because Loboda and Bayer fail to explicitly disclose a control system for the homogenizing optics, and the rejection could be maintained by arguing that some type of control system is implicit for controlling the stepper motor of Bayer.)
In response to the applicant’s argument that Grasser does not adjust the homogenizer “according to a position mode and an energy density mote of the ablation system”, as argued above it is not clear exactly what is meant by the phrases “position mode” and “energy density mode”.  However Grasser when combined with the other references allows adjustment of a beam area and energy density between a relatively large beam area/small energy density (which appears to be what the applicant means by “position mode”, current specification [0014]) and a relatively small beam area/large energy density (“energy density mode”), which appears to be all that is required for the claim.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881